 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Morgan Howarth,                                   No. CV-19-00726-PHX-ESW
10                  Plaintiff,                         ORDER
11   v.
12   Ryan Patterson, et al.,
13                  Defendants.
14
15
16
            This Order sets forth the Court’s rulings on a number of pending Motions (Docs.
17
     40, 41, 43, 46, 47, 52, and 53).
18
                                          I. DISCUSSION
19
            A. Defendants’ “Motion for a Bond Requirement for Plaintiff” (Doc. 40) and
20             Plaintiff’s “Motion to Strike Defendants’ Untimely Reply, and to Strike or
               Disregard Arguments Raised for the First Time Therein” (Doc. 46)
21
            Pursuant to Local Rule of Civil Procedure (“LRCiv”) 54.1(c), Defendants filed a
22
     Motion (Doc. 40) requesting that the Court order Plaintiff to post a $25,000 bond for
23
     Defendants’ fees and taxable costs incurred in this action.1 (Doc. 40). Plaintiff filed his
24
     Response (Doc. 42) on June 21, 2019. On July 1, 2019, Defendants filed their Reply (Doc.
25
26
            1
              LRCiv 54.1(c) states: “In every action in which the plaintiff was not a resident of
27   the District of Arizona at the time suit was brought, or, having been so, afterwards removed
     from this District, an order for security for costs may be entered upon application therefor
28   within a reasonable time upon notice.”
 1   45). Contrary to Plaintiff’s assertion in his Motion to Strike (Doc. 46), Defendants’ Reply
 2   is timely. Plaintiff correctly recounts that the rules provide a seven-day deadline for filing
 3   a reply in support of a motion. Plaintiff, however, neglects to consider that Federal Rule
 4   of Civil Procedure 6(d) states:
 5                 When a party may or must act within a specified time after
                   service and service is made under Rule 5(b)(2)(C), (D), (E), or
 6                 (F), 3 days are added after the period would otherwise expire
                   under Rule 6(a).
 7
     Rule 5(b)(2)(E) includes service by electronic means. Seven days from Plaintiff’s June 21,
 8
     2019 Response (Doc. 42) is June 28, 2019. After adding another three days pursuant to
 9
     Rule 6(d), Defendants’ reply deadline was July 1, 2019. Although Plaintiff alternatively
10
     argues that the Court should strike or disregard arguments raised for the first time in
11
     Defendants’ Reply (Doc. 45), the Court finds that the arguments contained therein are in
12
     response to issues raised in Plaintiff’s Response (Doc. 42). The Court will deny Plaintiff’s
13
     Motion to Strike (Doc. 46).2 For the reasons discussed below, the Court will grant
14
     Defendants’ Motion for a Bond (Doc. 40).
15
            “There is no specific provision in the Federal Rules of Civil Procedure relating to
16
     security for costs. However, the federal district courts have inherent power to require
17
     plaintiffs to post security for costs.” Simulnet E. Assoc. v. Ramada Hotel Operating Co.,
18
     37 F.3d 573, 574 (9th Cir. 1994). “Typically federal courts, either by rule or by case-to
19
     case determination, follow the forum state’s practice with regard to security for costs, as
20
     they did prior to the federal rules; this is especially common when a non-resident party is
21
     involved.” Id. (internal quotation marks and citation omitted). The historical purpose of
22
     bond requirements is “to help resident defendants collect costs when victorious against
23
     non-resident plaintiff whose property was beyond the reach of the court.” Gay v. Chandra,
24
     682 F.3d 590, 594 (7th Cir. 2012).
25
26
            2
              The Court observes that many of Defendants’ briefs fail to comply with LRCiv
27   7.1(b)(1), which requires all original documents filed with the Clerk of Court to be in a
     “fixed-pitch type size no smaller than ten (10) pitch (10 letters per inch) or in a proportional
28   font size no smaller than 13 point, including footnotes.” Continued failure to comply with
     LRCiv 7.1(b)(1) will result in a filed brief being stricken.

                                                  -2-
 1          In Simulnet, the Ninth Circuit reviewed whether the district court abused its
 2   discretion by dismissing a case after the plaintiffs failed to post a $500,000 cost bond,
 3   which was imposed five days before trial was set to commence. 37 F.3d at 573. In holding
 4   that the district court abused its discretion, the Ninth Circuit stated that the district court:
 5                   knew that the plaintiffs could not post the bond, but imposed
                     the bond because of its belief that the defendants would prevail
 6                   in the jury trial, even though the court declined to hold the
                     plaintiffs’ claims were vexatious. In practical effect, this
 7
                     amounted to a judgment as a matter of law in a case where
 8                   discovery proceedings revealed there was a genuine issue of
                     material fact to be determined by the jury.
 9
     Id. at 576. The Ninth Circuit explained that “[i]n order to avoid depriving a plaintiff of
10
     access to the courts by a security bond requirement, the courts in some cases must strike a
11
     delicate balance.” Id. The Ninth Circuit did not hold that district courts must use a specific
12
     balancing test, but noted that the “First Circuit made an illuminating comment” regarding
13
     the issue. Id. In Aggerwal v. Ponce School of Medicine, 745 F.2d 723, 727-28 (1st Cir.
14
     1984), the First Circuit weighed the following three factors in determining whether a
15
     district court abused its discretion in requiring a security for costs: (i) the degree of
16
     probability or improbability of success on the merits, and the background and purpose of
17
     the suit; (ii) the reasonable extent of the security to be posted, if any, viewed from the
18
     defendant’s perspective; and (iii) the reasonable extent of the security to be posted, if any,
19
     viewed from the nondomiciliary plaintiff’s perspective. Aggerwal, 745 F.2d at 727-28.
20
     The First Circuit further explained that:
21                 just as factors such as the absence of attachable property within
22                 the district or the conduct of the parties may bear on a
                   defendant’s legitimate need for the prophylaxsis of a bond, so
23                 too, a plaintiff’s ability to post surety for costs must weigh in
24                 the balance when the third figure of the equation is tabulated
                   . . . . The district court, in the exercise of its sound discretion,
25                 must settle upon an assurance which is fair in the light not only
26                 of the case itself and of the exigencies faced by the defendant,
                   but also fair when illuminated by the actual financial situation
27                 of the plaintiff.
28   Id. at 728.


                                                   -3-
 1          Here, given the early stage of litigation, the Court does not conclude that either party
 2   is more likely to succeed. Defendants reasonably assert that a bond is required because
 3   Plaintiff does not reside in the State of Arizona and does not own any property within
 4   Arizona out of which a judgment for costs can be satisfied. Plaintiff states that he has
 5   substantial equity in his out-of-state residence. (Doc. 42 at 7). Plaintiff has not shown that
 6   he cannot afford to post a bond.
 7          “[I]t is neither unjust nor unreasonable to expect a suitor ‘to put his money where
 8   his mouth is[.]’” Simulnet, 37 F.3d at 576 (quoting Aggarwal 745 F.2d at 728). After
 9   considering the circumstances of this action and the parties, the Court concludes that the
10   balance of the relevant factors weigh in favor of requiring Plaintiff to post a $25,000
11   security bond in this case. Plaintiff’s Motion (Doc. 40) will be granted.
12          B. Plaintiff’s “Motion for Leave to Join Parties and File a First Amended
               Complaint” (Doc. 41) and Defendants’ “Motion to Extend Time for
13
               Defendants’ Opposition to Amend” (Doc. 47)
14          On June 17, 2019, Plaintiff timely moved for leave of Court to file a First Amended
15   Complaint. (Doc. 41). Defendants’ deadline for responding was July 5, 2019.3 On July
16   2, 2019, Defendants filed a “Motion to Extend Time for Defendants’ Opposition to
17   Amend” (Doc. 47). For good cause shown, the Court will grant Defendants’ Motion (Doc.
18   47). Defendants’ Response (Doc. 54) filed on July 15, 2019 is deemed timely. Plaintiff’s
19   “Motion to Strike Defendants’ Reply in Support of Motion for Extension, or Grant Leave
20   to File Surreply” (Doc. 53) will be denied.
21          The Court has reviewed the parties’ briefing concerning Plaintiff’s “Motion for
22   Leave to Join Parties and File a First Amended Complaint” (Doc. 41). Federal Rule of
23   Civil Procedure 15(a) provides that “leave [to amend a pleading] shall be freely given when
24   justice so requires.” “The power to grant leave to amend . . . is entrusted to the discretion
25   of the district court, which ‘determines the propriety of a motion to amend by ascertaining
26   the presence of any of four factors: bad faith, undue delay, prejudice to the opposing party,
27
            3
              Plaintiff asserts that Defendants’ response deadline was July 1, 2019. Plaintiff
28   again neglects to consider the three additional days to be added pursuant to Federal Rule
     of Civil Procedure 6(d).

                                                   -4-
 1   and/or futility.’” Serra v. Lappin, 600 F. 3d 1191, 1200 (9th Cir. 2010) (quoting William
 2   O. Gilley Enters. v. Atl. Richfield Co., 588 F.3d 659, 669 n.8 (9th Cir. 2009)). “Generally,
 3   this determination should be performed with all inferences in favor of granting the motion.”
 4   Griggs v. Pace Am. Grp., Inc., 170 F.3d 877, 880 (9th Cir. 1999). “The party opposing
 5   amendment bears the burden of showing prejudice,” futility, or one of the other permissible
 6   reasons for denying a motion to amend. DCD Programs, 833 F.2d at 187; see also
 7   Richardson v. United States, 841 F.2d 993, 999 (9th Cir. 1988) (stating that leave to amend
 8   should be freely given unless opposing party makes “an affirmative showing of either
 9   prejudice or bad faith”).
10          In asserting that the Court should deny Plaintiff’s Motion (Doc. 41), Defendants
11   contend that the proposed amendment would be futile. (Doc. 54 at 4-8). “[A] proposed
12   amendment is futile only if no set of facts can be proved under the amendment to the
13   pleadings that would constitute a valid and sufficient claim or defense.” Miller v. Rykoff-
14   Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988). The Court does not find that there are no
15   sets of facts that can be proved under the lodged First Amended Complaint that would
16   constitute a valid claim. In addition, the Court finds that Defendants have not satisfied
17   their burden of showing bad faith, undue delay, or prejudice to defeat Plaintiff’s Motion.
18   As the relevant factors weigh in favor of granting leave to amend, Plaintiff’s Motion (Doc.
19   42) will be granted.
20          C. Plaintiff’s “Motion for Leave to File Motion to Compel” (Doc. 43)
21          In his June 28, 2019 Motion (Doc. 43), Plaintiff states that Defendants have failed
22   to respond to discovery requests and have failed to respond to attempts to meet and confer.
23   Based on emails attached to the Motion, it appears that Plaintiff opposed Defendants’
24   request to postpone the deadline for discovery requests pending resolution of Plaintiff’s
25   Motion (Doc. 41) seeking leave to file a First Amended Complaint. (Doc. 43-1 at 32). The
26   Court will deny Plaintiff’s “Motion for Leave to File Motion to Compel” (Doc. 43) to allow
27   counsel to meet and confer regarding substantive discovery issues. See Cardoza v.
28   Bloomin’ Brands, Inc., 141 F. Supp. 3d 1137, 1145 (D. Nev. 2015) (explaining that the


                                                -5-
 1   meet and confer obligation “promote[s] a frank exchange between counsel to resolve issues
 2   by agreement or to at least narrow and focus matters in controversy before judicial
 3   resolution is sought”) (citation omitted).
 4          The parties are directed to meet and confer regarding discovery issues no later than
 5   fourteen days after the date Plaintiff posts his security for costs. The parties are directed
 6   to follow the procedures set forth in the Case Management Order to the extent discovery
 7   disputes remain after the meet and confer. Defendants’ “First Request for Motion to
 8   Extend Time for Defendants’ Motion to Compel Discovery” (Doc. 52) will be denied.
 9                                       II. CONCLUSION
10          Based on the foregoing,
11          IT IS ORDERED granting Defendants’ “Motion for a Bond Requirement for
12   Plaintiff” (Doc. 40).
13          IT IS FURTHER ORDERED that by September 6, 2019, Plaintiff shall post
14   security for costs in this action in the amount of $25,000.00 with the Clerk of the Court.
15          IT IS FURTHER ORDERED denying Plaintiff’s “Motion to Strike Defendants’
16   Untimely Reply, and to Strike or Disregard Arguments Raised for the First Time Therein”
17   (Doc. 46).
18          IT IS FURTHER ORDERED granting Defendants’ “Motion to Extend Time for
19   Defendants’ Opposition to Amend” (Doc. 47). Defendants’ Response (Doc. (Doc. 54) filed
20   on July 15, 2019 is deemed timely.
21          IT IS FURTHER ORDERED granting Plaintiff’s “Motion for Leave to Join
22   Parties and File a First Amended Complaint” (Doc. 41). Plaintiff shall file his First
23   Amended Complaint by August 20, 2019.
24          IT IS FURTHER ORDERED denying Defendants’ “First Request for Motion to
25   Extend Time for Defendants’ Motion to Compel Discovery” (Doc. 52).
26          IT IS FURTHER ORDERED denying Plaintiff’s “Motion to Strike Defendants’
27   Reply in Support of Motion for Extension, or Grant Leave to File Surreply” (Doc. 53).
28          IT IS FURTHER ORDERED that any future briefs filed by a party that does not


                                                  -6-
 1   comply with the font size requirements set forth in LRCiv 7.1(b)(1) will be stricken.
 2                Dated this 8th day of August, 2019.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -7-
